Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
Response to Amendment
Applicant’s Remarks filed 1/28/2021 have been considered by the Examiner.
Claims 1, 5-9, 12-14, and 18-20 are amended. Claims 10, 11, and 17 are cancelled. No claims are newly added. Claims 1-9, 12-16, and 18-20 are pending in the present application and an action on the merits follows.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1-9, 12-16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 18, and 20 describe the abstract idea of obtaining documents, segmenting the text, extracting evidence, and linking the evidence to medical conditions. Specifically, claims 1, 18 and 20 recite:
“obtaining formatted text extracted from an unstructured electronic health record, comprising extracting, the formatted text from the unstructured electronic health record; 
obtaining styling information from the electronic health record, comprising: 
converting, data representing the electronic health record into machine encoded text; 
extracting, the styling information from the machine encoded text, wherein the styling information comprises information indicating whether portions of the machine encoded text i) represent text headings, ii) were originally displayed in respective text typefaces, iii) were originally displayed in respective text colours, or iv) were originally included in a bulleted list; 
segmenting, the formatted text into multiple documents by creating document boundaries between portions of text wherein each document i) comprises a respective document type including at least one or more of a physician appointment/consultation, laboratory results, admission or discharge notes, letter of referral, procedure notes or prescription and ii) represents a respective patient encounter including at least one or more of physician appointments on different days or at different times, prescriptions issued by different doctors and/or on different days or at different times; 
individually, for each of the multiple documents: 
extracting, from the document one or more entities referenced in the document, the entities comprising medical condition entities and supporting evidence entities; 
linking, within the document one or more of the supporting evidence entities extracted from the document to respective medical condition entities extracted from the document using one or more of i) a medical ontologies database, or ii) a medical knowledge base system; and”
	The steps of obtaining, converting, segmenting, extracting, and linking describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to obtain documents, convert data, segment text, extract evidence, and link the evidence to medical conditions. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:
“by a data preparation module comprising an optical character recognition engine,
by the data preparation module,
by the data preparation module,
by a boundary detection module, 
using at least one of machine learning models, a rule database that includes rule sets, or classifiers trained to identify boundaries based on feature vectors of numerical features that characterize respective portions of the formatted text,
and by an entity extraction and linking module comprising a recognition engine configured to perform natural language processing, 
and by the entity extraction and linking module, 
providing, for each of the multiple documents and by a graphical user interface generator, output data representing linked supporting evidence entities and medical condition entities, comprising generating, by the graphical user interface generator and based on the multiple documents, styling information and linked supporting evidence entities and medical condition entities, an interactive graphical user interface that displays 
i) the formatted text segmented into the multiple documents through visualizations of the document boundaries, wherein the styling information preserves original visual properties of the electronic health record, and
 ii) the linked supporting evidences and medical condition entities as annotations over the formatted text.”
Claim 18 recites the same additional elements of claim 1, as well as:
“one or more computers; and 
one or more computer-readable media coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations comprising:
Claim 20 recites the same additional elements of claim 1, as well as:
“One or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause performance of operations comprising:”
The limitations relating to providing output data simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, these limitations are interpreted as outputting data. Limitations relating to machine learning and trained classifiers merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. The modules, engines, mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Providing data output, which is interpreted as transmission and/or data output, has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Machine learning and trained classifiers are well-known within the art, as demonstrated by Cardoza (US Patent Application Publication No. 20130297348) P 135 and Karres (US Patent Application Publication No. 20150095016) P 61. As such, the recitation of machine learning and classifiers amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Additionally, the modules, engines, databases, computers, media, and processors are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Dependent claims 9, 12, and 16 further describe the abstract idea of parent claim 1, while also reciting new additional elements. These additional elements and their respective claims are as follows: 
Claim 9 recites “providing, as output, data representing linked supporting evidence entities and medical condition entities whose relevance scores exceed a predetermined threshold.”
	Claim 12 recites “the interactive graphical user interface displays a predetermined number of relevant linked supporting evidences and medical condition entities as annotations over the formatted text representation of the electronic health record.”
	Claim 16 recites “receiving input data representing the unstructured electronic health record;”
The limitations relating to providing output data, generating user interfaces, and receiving inputs data simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, limitations relating to output data and user interfaces are interpreted as outputting data, and receiving input data is interpreted as mere data gathering. Additionally receiving and transmitting data has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Accordingly, these additional elements do not integrate the abstract idea into a practical application, nor do they recite “significantly more” than the judicial exception.
Dependent claims 2-8, 13-15, and 19 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-8, 13-15, and 19 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 1, 5-9, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra (U.S. Patent Application Publication No. 20160048655) in view of Cardoza (U.S. Patent Application Publication No. 20130297348), Taira (U.S. Patent Application Publication No. 20030105638), and Peters (U.S. Patent Application Publication No. 20120095751).
Regarding claim 1, Maitra teaches a computer implemented method for automatically identifying and extracting medical conditions and supporting evidences from electronic health records, the method comprising: 
obtaining formatted text extracted from an unstructured electronic health record, comprising extracting, by a data preparation module comprising an optical character recognition engine, the formatted text from the unstructured electronic health record [P 72, 135] (Maitra teaches obtaining unstructured text documents from disparate sources, including medical records from a medical records database, and extracting information from the text documents; Maitra also teaches the system implemented as software, and thus is interpreted to teach the modules and engines claimed, which represent non-functional labels); 
converting, by the data preparation module, data representing the electronic health record into machine encoded text [P 72] (Maitra teaches converting input documents into Extensible Markup Language (XML) format); 
wherein each document i) comprises a respective document type including at least one or more of a physician appointment/consultation, laboratory results, admission or discharge notes, letter of referral, procedure notes or prescription and ii) represents a respective patient encounter including at least one or more of physician appointments on different days or at different times, prescriptions issued by different doctors and/or on different days or at different times [P 60] (Maitra teaches that the documents have a type and represent encounters; Maitra teaches that the type may be a type of encounter, such as an examination, which is interpreted as appointments); 
individually, for each of the multiple documents: 
extracting, from the document and by an entity extraction and linking module comprising a recognition engine configured to perform natural language processing, one or more entities referenced in the document, the entities comprising medical condition entities and supporting evidence entities [P 53, 57, 68, 72-74, 119] (Maitra teaches extracting entities from the documents and assigning classes, which include medical conditions and drug-related entities causing a medical condition or event, which are interpreted as the supporting evidence entities); 
linking, within the document and by the entity extraction and linking module, one or more of the supporting evidence entities extracted from the document to respective medical condition entities extracted from the document using one or more of i) a medical ontologies database, or ii) a medical knowledge base system [P 38, 56-57, 64-66, 82] (Maitra teaches identifying relationships, such as causal relationships, between the extracted entities, which in interpreted as linking supportive evidence to medical conditions, using various medical ontologies); and 
providing, for each of the multiple documents and by a graphical user interface generator, output data representing linked supporting evidence entities and medical condition entities [P 38-40, 64-67, 103, 115] (Maitra teaches generating reports including the identified relationships or interfaces displaying identified relationships to users), 
comprising generating, by the graphical user interface generator and based on the multiple documents, and linked supporting evidence entities and medical condition entities, an interactive graphical user interface that displays [P 65-66] (Maitra teaches a user interface that generates a display of identified relationships within documents)

obtaining styling information from the electronic health record, comprising: 
extracting, by the data preparation module, the styling information from the machine encoded text, wherein the styling information comprises information indicating whether portions of the machine encoded text i) represent text headings, ii) were originally displayed in respective text typefaces, iii) were originally displayed in respective text colours, or iv) were originally included in a bulleted list; 
styling information (in the comprising generating limitation) 
ii) the linked supporting evidences and medical condition entities as annotations over the formatted text.
However, Cardoza teaches:
obtaining styling information from the electronic health record, comprising: 
extracting, by the data preparation module, the styling information from the machine encoded text, wherein the styling information comprises information indicating whether portions of the machine encoded text i) represent text headings, ii) were originally displayed in respective text typefaces, iii) were originally displayed in respective text colours, or iv) were originally included in a bulleted list [P 72, 107-108, 130, 198] (Cardoza teaches a fact extraction component for identifying section headings); 
styling information (in the comprising generating limitation) [130, 164] (Cardoza teaches that the section headings are utilized in the GUI).  
ii) the linked supporting evidences and medical condition entities as annotations over the formatted text [P 164, Fig. 3A] (Cardoza teaches displaying visual indications of linkages between extracted facts over corresponding text).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Physician and clinical documentation specialist workflow integration as taught by Cardoza 
Maitra and Cardoza may not explicitly teach:
segmenting, by a boundary detection module, the formatted text into multiple documents by creating document boundaries between portions of text using at least one of machine learning models, a rule database that includes rule sets, or classifiers trained to identify boundaries based on feature vectors of numerical features that characterize respective portions of the formatted text, 
However, Taira teaches:
segmenting, by a boundary detection module, the formatted text into multiple documents by creating document boundaries between portions of text using at least one of machine learning models, a rule database that includes rule sets, or classifiers trained to identify boundaries based on feature vectors of numerical features that characterize respective portions of the formatted text [P 55-57] (Taira teaches using a probabilistic classifier to predict section boundary locations; Taira teaches dividing text into sections based on predicted boundaries, which is interpreted as segmenting, wherein the boundaries are identified in-part using the probabilistic classifier taught above), 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and system for creating computer-understandable structures medical data from natural language reports as taught by Taira with the method taught by Maitra and Cardoza with the motivation of improving the documentation of medical encounters, thereby allowing health professional to spend more time treating patients rather than structuring and formatting medical reports [Taira P 10, 18].
Maitra, Cardoza, and Taira may not explicitly teach:
i) the formatted text segmented into the multiple documents through visualizations of the document boundaries, wherein the styling information preserves original visual properties of the electronic health record, and 
However, Peters teaches:
i) the formatted text segmented into the multiple documents through visualizations of the document boundaries, wherein the styling information preserves original visual properties of the electronic health record [P 36-37, 50-51] (Peters teaches providing section boundaries to a user interface), and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Text segmentation and label assignment with use interaction by means of topic specific language models and topic-specific label statistics as taught by Peters with the method taught by Maitra, Cardoza, and Taira with the motivation of improving a user’s ease of reading significant amount of textual data [Peters P 56-57].
Regarding claim 5, Maitra, Cardoza, Taira, and Peters teach  the method of claim 1, wherein evidence entities comprise entities of respective semantic types [P 57, 68, 72-74, 119] (Maitra teaches identifying semantics classes, which are interpreted as semantic types, for each extract entity), 
the semantic types comprising one or more of i) medications, ii) symptoms, iii) laboratory results, iv) tests ordered, v) treatments, vi) assessments, vii) historic medical conditions, vii) names of visited medical centers or departments, viii) names of visited doctors, or ix) meals received whilst under care of the medical center, department or doctors [P 68] (Maitra teaches that the semantic classes include drugs and medical conditions).  
Regarding claim 7, Maitra, Cardoza, Taira, and Peters teach the method of claim 1, further comprising 
categorizing the identified evidence entities by semantic entity type [P 73-74] (Maitra teaches assigning semantic classes to the extract entities), and 
wherein the provided output data representing linked medical condition entities and supporting evidence entities comprises data indicating which categories the linked medical condition entities and supporting evidence entities belong to [Fig. 14, P 64-67] (Maitra teaches that the output user interface includes the semantic classes to which each extracted entity belongs).  
Regarding claim 8, Maitra, Cardoza, Taira, and Peters teach the method of claim 1, wherein linking, within the document, one or more of the supporting evidence entities extracted from the document to respective medical condition entities extracted from the document using one or more of i) a medical ontologies database, or ii) a medical knowledge base system comprises: 
accessing a medical ontologies database to identify a set of candidate relations between the extracted medical condition entities and any evidence entities that occur in the document [P 52-53, 99-100] (Maitra teaches identifying relationships between extracted entities using medical ontologies, which includes identifying candidate or potential relationships as described in P 99-100); 
querying a knowledge base to determine whether any of the relations in the identified set of relations are invalid [P 38, 55, 103, 126, Fig. 9] (Maitra teaches a rules engine for comparing identified relationships with those present in drug safety and case databases, which is interpreted as querying a knowledge base to determine whether relations are invalid);  29Attorney Docket No.: 12587-0667001 
in response to determining that one or more of the relations are invalid, removing the invalid relations from the identified set of relations [P 99-100, 126] (Maitra teaches that potential relations are either confirmed as matching or are marked as unknown, thus the ‘unknown’ label is interpreted as being removed from the set of relations; Maitra also teaches that when the rules engine compares identified relations to those existing in databases and in unable to confirm said relation, it is marked as unknown, and thus is removed from the set of relations); and
querying the knowledge base system to identify new relations between the extracted medical condition entities and any evidence entities that occur in the document [P 12, 71] (Maitra teaches that the system allows for dynamic integration of new knowledge, and thus teaches querying knowledge database to identify new relations).  
Regarding claim 9, Maitra and Karres teach the method of claim 8, wherein providing, for each of the multiple documents, output data representing linked supporting evidence entities and medical condition entities comprises: 
assigning the identified medical condition entities a relevance score based on features of the medical condition, wherein features of the medical condition comprise one or more of i) context within the document, or ii) quality of supporting evidences linked to the medical condition [P 79-80] (Maitra teaches assigning aggregate scores, which are interpreted as relevance scores, to the entities based on the entity’s lexical, semantic, contextual, and morphological scores, which are interpreted as context within the document); 
ranking the scored medical condition entities to determine a representative subset of condition entities of predetermined size [P 172-174] (Cardoza teaches ranking hypothesized to determine the N best hypothesized conditions, which is interpreted as a subset of condition entities of predetermined size); 
assigning the identified supporting evidence entities respective relevance scores based on features of the evidence entities [P 79] (Maitra teaches assigning aggregate scores, which are interpreted as relevance scores, to the entities based on the entity’s lexical, semantic, contextual, and morphological scores, which are interpreted as features of the entities); 
providing, as output, data representing linked supporting evidence entities and medical condition entities whose relevance scores exceed a predetermined threshold [P 37, 64-66, 81] (Maitra teaches classifying entities based on aggregate score minimum threshold, and that relationships displayed on .  
Obviousness for combining the teachings of Maitra, Cardoza, Taira, and Peters is discussed above for claim 1 and is incorporated herein.
Regarding claim 12, Maitra, Cardoza, Taira, and Peters teach the method of claim 1, wherein the interactive graphical user interface displays a predetermined number of relevant linked supporting evidences and medical condition entities as annotations over the formatted text representation of the electronic health record [P 164, 174, Fig. 3A] (Cardoza teaches displaying visual indications of linkages between extracted facts over corresponding text, and that a predetermined number N of hypothesized linkages may be displayed).  
Obviousness for combining the teachings of Maitra, Cardoza, Taira, and Peters is discussed above for claim 1 and is incorporated herein.
Regarding claim 13, Maitra, Cardoza, Taira, and Peters teach the method of claim 1, wherein the formatted text representation of the electronic health record comprises relevant portions of text extracted from the electronic health record [P 164, Fig. 3A] (Cardoza teaches displaying visual indications of linkages between extracted facts over corresponding text, the corresponding text being interpreted as relevant portions of the text).  
Obviousness for combining the teachings of Maitra, Cardoza, Taira, and Peters is discussed above for claim 1 and is incorporated herein.
Regarding claim 14, Maitra, Cardoza, Taira, and Peters teach the method of claim 8, further comprising: 
receiving user input through the interactive graphical user interface, the user input indicating edits to one or more of i) the visualized document boundaries or ii) the linked supporting evidences and medical condition entities [P 39, 64, 66-67] (Maitra teaches ITAP interfaces with which users may edit the identifying relationships between entities); and 
updating the knowledge base based on the edits indicated by the received user input [P 54, 64] (Maitra teaches storing identified relationships for future use).  
Regarding claim 15, Maitra, Cardoza, Taira, and Peters teach the method of claim 1, further comprising converting unstructured data in the unstructured electronic health record to the formatted text [P 130] (Maitra teaches converting unstructured source data into a standard format).  
Regarding claim 18, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 19, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 
Regarding claim 20, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra (U.S. Patent Application Publication No. 20160048655) in view of Cardoza (U.S. Patent Application Publication No. 20130297348), Taira (U.S. Patent Application Publication No. 20030105638), and Peters (U.S. Patent Application Publication No. 20120095751) as applied to claim 1 above, and further in view of Karres (U.S. Patent Application Publication No. 20150095016) and Malaney (U.S. Patent Application Publication No. 20080147790).
Regarding claim 2, Maitra, Cardoza, Taira, and Peters teach the method of claim 1,
wherein the first classifier is configured to predict whether a portion of text represents a document boundary or not [P 57] (Taira teaches using a probabilistic classifier to predict section boundary locations); and 
segmenting the formatted text into multiple documents by creating document boundaries between portions of text based on outputs received from the first classifier [P 55-57] (Taira teaches dividing text into sections based on predicted boundaries, wherein the boundaries are identified in-part using the probabilistic classifier taught above).  
Obviousness for combining the teachings of Maitra, Cardoza, Taira, and Peters is discussed above for claim 1 and is incorporated herein.
Maitra, Cardoza, Taira, and Peters may not explicitly teach 
wherein segmenting the formatted text into multiple documents comprises:
analyzing the formatted text to calculate multiple feature vectors of numerical features that characterize respective portions of the formatted text; 
providing the calculated feature vectors as inputs to a first classifier, 
However, Malaney teaches the method of claim 1, wherein segmenting the formatted text into multiple documents comprises:
analyzing the formatted text to calculate multiple feature vectors of numerical features that characterize respective portions of the formatted text [P 121, 125, 282] (Malaney teaches processing the text to generate feature vectors that represent text features such as frequencies, relative location, text size, etc.); 
providing the calculated feature vectors as inputs to a first classifier [P 139, 151, 154, 282] (Malaney teaches classification of text based on feature vectors, and that classification occurs through the user of classifiers, as described in P 154, and thus teaches providing features vectors to a first classifier), 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for intelligent paperless document management as taught by Malaney with the method taught by Maitra, Cardoza, Taira, and Peters with the motivation of utilizing 
Regarding claim 4, Maitra, Cardoza, Taira, Peters, and Malaney teach the method of claim 2, wherein the numerical features comprise one or more of lexical features, language features or entity features [P 155, 282] (Malaney teaches that the features include frequencies, relative locations, text size and type, etc.).  
Obviousness for combining the teachings of Maitra, Cardoza, Taira, Peters, and Malaney is discussed above for claim 2 and is incorporated herein.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maitra (U.S. Patent Application Publication No. 20160048655) in view of Cardoza (U.S. Patent Application Publication No. 20130297348), Taira (U.S. Patent Application Publication No. 20030105638), Peters (U.S. Patent Application Publication No. 20120095751), and Malaney (U.S. Patent Application Publication No. 20080147790) as applied to claim 2 above, and further in view of and Karres (U.S. Patent Application Publication No. 20150095016).
Regarding claim 3, Maitra, Cardoza, Taira, Peters, and Malaney teach the method of claim 2, further comprising: 
providing the calculated feature vectors as inputs to a second classifier [P 154, 254] (Malaney teaches the use of multiple classifiers, and thus teaches a second classifier), 
Obviousness for combining the teachings of Maitra, Cardoza, Taira, Peters, and Malaney is discussed above for claim 2 and is incorporated herein.
Maitra, Cardoza, Taira, Peters, and Malaney may not explicitly teach:
wherein the second classifier is configured to predict whether a portion of text is relevant or not; and 
removing irrelevant portions of text from the formatted text based on outputs received from the second classifier.  
However, Karres teaches:
wherein the second classifier is configured to predict whether a portion of text is relevant or not [P 61] (Karres teaches a context classifier for distinguishing whether text relevant); and 
removing irrelevant portions of text from the formatted text based on outputs received from the second classifier [P 61-62] (Karres teaches pruning irrelevant data based on results from the context classifier).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Ontology driven procedure coding as taught by Karres with the method taught by Maitra, Cardoza, Taira, Peters, and Malaney with the motivation of removing irrelevant information thereby reducing time wasted by health professional looking at irrelevant information .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maitra (U.S. Patent Application Publication No. 20160048655) in view of Cardoza (U.S. Patent Application Publication No. 20130297348), Taira (U.S. Patent Application Publication No. 20030105638), and Peters (U.S. Patent Application Publication No. 20120095751) as applied to claim 1 above, and further in view of and Karres (U.S. Patent Application Publication No. 20150095016).
Regarding claim 6, Maitra, Cardoza, Taira, and Peters teach the method of claim 5, wherein extracting, from each document, one or more entities referenced in the document, wherein the entities comprise condition entities and supporting evidence entities comprises: 
applying one or more of i) natural language processing techniques, ii) entity extraction techniques, or iii) medical ontologies to identify one or more medical condition entities and evidence entities in each document [P 53, 119] (Maitra teaches extracting information from the text using medical ontologies); and 
Maitra, Cardoza, Taira, and Peters may not explicitly teach:
identifying and removing irrelevant entities, comprising applying domain specific indicators including one or more of i) lexical terms, ii) short terms, iii) context terms, iv) entities mentioned in reference.  
However, Karres teaches:
identifying and removing irrelevant entities, comprising applying domain specific indicators including one or more of i) lexical terms, ii) short terms, iii) context terms, iv) entities mentioned in reference [P 61-62] (Karres teaches utilizing context classifiers, which are interpreted as domain specific indicators including context terms, to prune irrelevant data and remove concepts based on contextual information).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Ontology driven procedure coding as taught by Karres with the method taught by Maitra, Cardoza, Taira, Peters, and Malaney with the motivation of removing irrelevant information thereby reducing time wasted by health professional looking at irrelevant information .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maitra (U.S. Patent Application Publication No. 20160048655) in view of Cardoza (U.S. Patent Application Publication No. 20130297348), Taira (U.S. Patent Application Publication No. 20030105638), and Peters (U.S. Patent Application Publication No. 20120095751) as applied to claim 1 above, and further in view of Moore (U.S. Patent Application Publication No. 20130291060).
Regarding claim 16, Maitra, Cardoza, Taira, and Peters teach the method of claim 1, wherein obtaining formatted text extracted from an unstructured electronic health record comprises: 
receiving input data representing the unstructured electronic health record [P 72] (Maitra teaches receiving input documents containing unstructured text); 
converting the received input data into a Markup Language format [P 72] (Maitra teaches converted input documents into Extensible Markup Language (XML) format); and 
extracting formatted text by parsing the Markup Language [P 72, 118] (Maitra teaches parsing the XML files).  
Maitra, Cardoza, Taira, and Peters may not explicitly teach:
Hypertext (describing the markup language)
However, Moore teaches:
Hypertext (describing the markup language) [P 126] (Moore teaches converting files into HTML)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Moore with teaching of Maitra, Cardoza, Taira, and Peters since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the markup language (HTML) of the secondary reference for the markup language (XML) primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Response to Arguments
Applicant’s arguments filed 1/28/2021 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 1/28/2021.

Drawing Objections
1.	Regarding Applicant’s remarks addressing previous drawing objections, Examiner respectfully submits that in light of the newly filed drawings, the previous objection is withdrawn. 

35 USC 101 Arguments
2.	Regarding Applicant’s arguments that claims 1, 18, and 20 are not directed to a judicial exception because “generating an interactive graphical user interface that displays formatted text extracted from an electronic health records and linked supporting evidences…” does not fall into any of the enumerated groupings [Applicant Remarks Pg. 12-13], Examiner respectfully disagrees. As discussed in the 35 USC 101 rejection above, limitations related to obtaining, converting, segmenting, extracting, and linking describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (i.e., a person or persons following instructions or a set of rules). Thus, the claims recite an abstract idea. Limitations relating to the claimed GUI are not part of the abstract idea, but instead are interpreted as additional elements. The mere recitation of additional elements does not exclude claims from reciting an abstract idea. Further, limitations relating to the claimed GUI simply introduce insignificant extra-solution activity to the claim language because the GUI is merely used to output data. Thus, the claims recite an abstract idea without practical application.
3.	Regarding Applicant’s arguments that the abstract idea in integrated into practical application of “an interactive graphical user interface that displays an annotated representation of a patient’s electronic health record” [Applicant Remarks Pg. 13], Examiner respectfully disagrees. As discussed in 
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.

35 USC 103 Arguments
4.	Regarding Applicant’s remarks addressing limitations previously categorized as non-functional labels, specifically the document type and encounter representation [Applicant Remarks Pg. 14], Examiner respectfully submits that the document type and patient encounter representation are not utilized at any point in the claims as presently written. Thus, it is respectfully maintained that these limitations are non-functional labels that don’t affect the claim and do not result in a manipulative difference between the prior art and the claimed invention. 
5.	Regarding Applicant’s arguments that the previously references art does not teach, alone or in combination, the present amendments [Applicant Remarks Pg. 14-15], Examiner respectfully disagrees. As seen in the 35 USC 103 rejection above, Maitra is relied on to teach obtaining text from health records [P 72, 135], converting data into machine encoded text [P 72], extracting and linking entities [P 38, 53-57, 64-66, 82], and providing a graphical user interface [P 38-40, 64-67, 103, 115]. Cardoza is relied on to teach extracting styling information [P 72, 107-108, 130, 198], using styling information for GUI display [130, 164], and displaying linkages over formatted text [P 164, Fig. 3A]. Taira is relied on to teach segmentation using classifiers [P 55-57]. Finally, Peters is relied on to teach visually displaying document boundaries [P 36-37, 50-51]. Thus, it is maintained that the combination of references teaches the present claims.
extracting limitation [Applicant Remarks Pg. 15-18], Examiner first respectfully submits that neither Maitra, Karres, nor Peters was relied on to teach this limitation. 
	Regarding Applicant’s remarks that Cardoza does not extract styling information from machine encoded test representing an electronic health records [Applicant Remarks Pg. 17-18], Examiner respectfully reminds Applicant that it is the combination of references that is relied on to teach the entirety of the claim. As discussed above, Maitra is relied on to the converting data into machine encoded text. Cardoza is relied on to teach extract styling information. Thus, the combination of references teaches the amended claims.
Additionally, Examiner respectfully notes that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Finally, Examiner respectfully notes that the cited references were never applied as references under 35 U.S.C. 102 against the pending claims.  As such, the Examiner respectfully submits that the issues at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features.  Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).  The issue of obviousness is not determined by In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)).  Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
obviousness does not require absolute predictability;
non-preferred embodiments of prior art must also be considered; and
the question is not express teaching of references, but what they would suggest. 
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references.   In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.
As such, it is respectfully submitted that Applicant appears to view the applied references in a vacuum without considering the knowledge of average skill in the art. 
7.	Regarding Applicant’s remarks that “a person of ordinary skill in the art would not have combined the teachings of Maitra, Karres, Cardoza, and Peters” [Applicant Remarks Pg. 18], Examiner respectfully submits that, in light of the present amendments, the claims are now rejected over Maitra in view of Cardoza, Taira, and Peters. Examiner first respectfully points to the obviousness statements in the 35 USC 103 rejection above, each of which justify the combination of the specific elements relied on from each reference. Additionally, the Examiner respectfully submit that it has been held that a prior art reference must either be in the field of Applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Thus, it is the opinion of the Office that one of ordinary skill in the art at the time the invention was made would have found it obvious to combine the references discussed above.
It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McNair (U.S. Patent Application Publication No. 20150193583) teaches systems and methods for decision support including the use of natural language processing of medical documents and machine learning classifiers.
Yegnanarayanan (U.S. Patent Application Publication No. 20130041685) teaches systems and methods for extracting medical hypothesis from text documentations of patient encounters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/R.F.D./Examiner, Art Unit 3626               

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626